Citation Nr: 0831606	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
in excess of 20 percent effective prior to February 5, 2007, 
and in excess of 40 percent effective as of February 5, 2007. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1950 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the previous evaluation 
of 20 percent for bilateral hearing loss.  

During the pendency of this appeal, a Decision Review Officer 
(DRO) granted an increased rating of 40 percent for the 
service-connected hearing loss, effective as of February 5, 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his bilateral 
hearing loss, currently evaluated as 40 percent disabling.  A 
review of the record reveals outstanding procedural 
obligations that must be met before the appeal can proceed. 

Initially, the veteran was notified of information and 
evidence that could substantiate his claim for an increased 
rating in correspondence dated in October 2005.  He was 
instructed that he must show that his service-connected 
disability had increased in severity.  However, he was not 
informed that he should provide evidence regarding the effect 
that worsening has had on his employment and daily life.  
Additionally, he was not notified of how ratings are 
determined or given the specific rating criteria for his 
hearing disability.  Thus, in order to comply with the 
requirements of due process, corrective notice must be sent.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Additionally, the Board notes that the February 2006 private 
audiologic evaluation report submitted by the veteran does 
not include an interpretation of the graphic representation 
of the audiometric test results.  The Board is not in a 
position to interpret these results without assistance from a 
properly trained medical professional.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Instead, VA should obtain 
a review of the February 2006 audiologic evaluation from a 
state-licensed VA audiologist.  The audiologist should 
determine if the evaluation meets the requirements of VA 
audiological testing protocols as described in 38 C.F.R. 
§ 4.85.  If so, the audiologist should interpret the 
graphical representation of the February 2006 audiologic test 
results and reduce that representation to a numerical listing 
of the applicable puretone thresholds.  The reviewing 
audiologist should also reiterate the results of the 
controlled speech discrimination test results of record, 
essentially replicating the report format of a VA audio 
examination for compensation purposes.  

Finally, the Board notes that a Statement of the Case (SOC) 
is not of record pertaining to the current appeal.  In a 
November 2005 rating decision, the RO continued the prior 20 
percent rating for the veteran's bilateral hearing loss.  In 
April 2006, the veteran submitted correspondence notifying VA 
that he disagreed with that decision.  The RO notified the 
veteran of receipt and acceptance of this letter as a Notice 
of Disagreement and proceeded with the Decision Review 
Officer (DRO) appeals process.  See VA correspondence to 
veteran, April 2006; DRO decision, February 2007.  Although 
the February 2007 DRO decision is of record, to date the RO 
has not issued the veteran an SOC with respect to this claim, 
to include consideration of all applicable evidence, laws and 
regulations.  The February 2007 DRO decision does not contain 
the necessary elements to substitute for a valid SOC.  Under 
the circumstances, the Board has no discretion and is obliged 
to remand this issue to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that to 
substantiate his claim for an increased 
rating for hearing loss, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his back 
disability and the effect that worsening 
has on his employment and daily life.  
Examples of the types of medical and lay 
evidence that the veteran may submit must 
also be included.  

The letter must indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It must also provide notice of the 
applicable rating criteria, to include 
the specific measurements or test results 
necessary to achieve an increased 
evaluation, as contained in 38 C.F.R. 
§§  4.85, 4.86. 

2.  Obtain interpreted results of the 
February 2006 audiologic evaluation report 
from a state-licensed audiologist.  This 
interpretation must include a finding as 
to whether or not the appropriate protocol 
was used pursuant to 38 C.F.R. § 4.85 and 
contain a numerical listing of the 
applicable puretone thresholds and the 
controlled speech discrimination test 
results necessary for rating the veteran's 
hearing disability.  

3.  Upon completion of the above requested 
development, the RO should then 
readjudicate the issue on appeal. The 
veteran and his representative MUST be 
furnished a statement of the case that 
addresses all pertinent evidence, laws and 
regulations relevant to the claim of 
entitlement to an increased rating for 
bilateral hearing loss in excess of 20 
percent effective prior to February 5, 
2007, and in excess of 40 percent 
effective as of February 5, 2007.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  
The veteran and his representative should 
be afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




